In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00168-CR



        JERMAINE DAMON DAVIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 28001




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           A Lamar County jury found Jermaine Damon Davis guilty of murder. 1 After enhancing

punishment by a previous felony conviction, the trial court sentenced Davis to imprisonment for

life, to be served concurrently with other sentences imposed at the same time. 2 This case was tried

with two companion cases, which are the subject of other appeals pending before this Court. In

this appeal, Davis contends (1) that his constitutional and statutory rights were violated because

he was absent when the jury was called, seated, and instructed by the trial court, (2) that the trial

court erred by placing him in leg restraints during the trial, and (3) that trial court erred by

admitting two written confessions.

           The argument raised in Davis’s first issue is based exclusively on the argument brought

before this Court in the companion appeal styled Davis v. State, cause number 06-19-00167-CR.

In our opinion of this date disposing of that appeal, we found that this issue was without merit.

For the reasons set out in that opinion, we overrule Davis’s first issue as it applies to this appeal.

           The argument raised in Davis’s second issue is based exclusively on the argument brought

before this Court in the companion appeal styled Davis v. State, cause number 06-19-00167-CR.

In our opinion of this date disposing of that appeal, we found that although the trial court erred,

any error did not affect Davis’s substantial rights. For the reasons set out in that opinion, we

overrule Davis’s second issue as it applies to this appeal.




1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.121(a), (b)(4).
2
 In cases that had been consolidated for trial with this case, Davis was also convicted of unlawful possession of a
firearm and possession of marihuana. Those convictions have also been appealed to this Court and are addressed in
opinions released on the same date as this opinion.
                                                        2
       In his third issue, Davis asserts that the trial court erred in admitting two documents in

which he allegedly confessed to the murder charge. Davis argues that the confessions were

inadmissible because they were given while Davis was in custody but without the benefit of

Miranda warnings.

       Generally, statements made in response to custodial interrogation are not admissible into

evidence if the defendant has not been advised of certain warnings, including his right to remain

silent and his right to counsel. State v. Cruz, 461 S.W.3d 531, 536 (Tex. Crim. App. 2015) (citing

Miranda v. Arizona, 384 U.S. 436, 466–71 (1966)). “In the Miranda context, ‘interrogation’

means ‘any words or actions on the part of the police . . . that the police should know are reasonably

likely to elicit an incriminating response.’” Id. (citing Rhode Island v. Innis, 446 U.S. 291, 300–

01 (1980)).

       However, a complaint that evidence obtained in violation of Miranda was erroneously

admitted by the trial court must be preserved for appellate review, and it may be forfeited. See

Webb v. State, 557 S.W.3d 690, 697–98 (Tex. App.—Texarkana 2018, pet. ref’d). To preserve a

complaint for appellate review, a party must first present to the trial court a timely request,

objection, or motion stating the specific grounds for the desired ruling if not apparent from the

context and obtain a ruling from the trial court. TEX. R. APP. P. 33.1(a)(1). Error preservation also

requires that the party “must object each and every time [allegedly] inadmissible evidence is

offered.” Smith v. State, 494 S.W.3d 243, 255 (Tex. App.—Texarkana 2015, no pet.) (quoting

Long v. State, 10 S.W.3d 389, 399 (Tex. App.—Texarkana 2000, pet. ref’d) (citing Ethington v.



                                                  3
State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991))). As explained by the Texas Court of

Criminal Appeals:

       [T]o preserve error in admitting evidence, a party must make a proper objection
       and get a ruling on that objection. In addition, a party must object each time the
       inadmissible evidence is offered or obtain a running objection. An error [if any] in
       the admission of evidence is cured where the same evidence comes in elsewhere
       without objection.

Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App. 2004) (second alternation in original)

(quoting Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003)). This rule applies whether

the same evidence was admitted “without objection . . . before or after the complained-of ruling.”
Id. (quoting Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998)).

       In this case, the State offered State’s Exhibit 460, which was a copy of a grievance form

that Davis had requested from Mason Brandenburg, a detention officer at the Lamar County Jail.

When Davis returned the form to Brandenburg, he had written a statement on it that said, “I am

guilty on the murder charge take me to Court I’m tired.” When the State offered Exhibit 460,

Davis objected to that document based on hearsay and because Davis was in jail when it was

written with no indication that he was given Miranda warnings before giving the statement. The

trial court overruled the objection and admitted Exhibit 460 into evidence, which was then

published to the jury. The State then asked Brandenburg to read what Davis had written on the

form, which he did without objection.

       The State then offered State’s Exhibit 461, which was a copy of a Criminal Investigation

Division form, on which Davis wrote, in relevant part, “I am guilty on the murder charge [and]

want to go to court ASAP.” Davis objected to the admission of Exhibit 461 on the same bases.

                                                4
The objection was overruled, and Exhibit 461 was admitted into evidence and published to the

jury. Then Brandenburg was asked what Davis had written on Exhibit 461, and he testified

verbatim to what Davis had written, again without objection.

       Thus, although Davis objected to the admission of Exhibits 460 and 461 into evidence and

obtained the trial court’s ruling, he did not obtain a running objection to the statements contained

in the exhibits, and he did not object when these statements came into evidence through

Brandenburg’s testimony. Consequently, Davis has not preserved his complaint regarding the

admission of the evidence, and any error in admitting Exhibits 460 and 461 was cured by

Brandenburg’s unobjected-to testimony. See Lane, 151 S.W.3d at 193; Valle v. State, 109 S.W.3d
500, 509 (Tex. Crim. App. 2003). We overrule Davis’s third issue.

       For the reasons stated, we affirm the trial court’s judgment.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        April 3, 2020
Date Decided:          April 6, 2020

Do Not Publish




                                                 5